PER CURIAM.
The appellant was convicted of lewd and lascivious molestation of his stepdaughter by touching her vaginal area over her clothing. While he contends that the evidence was legally insufficient and required a judgment of acquittal, we disagree. Not only did the child and the mother see the appellant remove his hand from the child’s clothing, but when confronted by the mother, he essentially admitted to the conduct. The evidence met the elements of the statute. See § 800.04(5)(a), Florida Statutes (2005) (“A person who intentionally touches in a lewd or lascivious manner the breasts, genitals, genital area, or buttocks, or the clothing covering them, of a person less than 16 years of age ... commits lewd or lascivious molestation.”). Further, the question of whether the touching was committed lewdly or lasciviously is one of fact for the jury. See Rosen v. State, 940 So.2d 1155 (Fla. 5th DCA 2006).

Affirmed.

WARNER, POLEN and HAZOURI, JJ., concur.